                    Case 20-20824            Doc 1        Filed 03/03/20           Entered 03/03/20 18:25:42                    Desc Main
                                                             Document              Page 1 of 7

  Fill in this infonnaflon to Identify your case:

  United States Bankruptcy Court for the:

 WESTERN DISTRICT OF PENNSYLVANIA

 Case number    (if known)                                                    Chapter      11
                                                                                                                            C   Check if this an
                                                                                                                                amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy
If more space Is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-individuals, is available.


 1.   Debtor’s name                 Metro Burgh Properties, L.P.

 2.   All other names debtor
      used in the lastS years
      Include any assumed
      names, trade names and
      doing business as names

 3.   Debtors federal
      Employer Identification      XX-XXXXXXX
      Number (EIN)


4,    Debtor’s address             Principal place of business                                      Mailing address, if different from principal place of
                                                                                                    business

                                   1501 Prebie Avenue
                                   Pittsburgh, PA 15233
                                   Number, Street, City. State & ZIP Code                          P.O. Box, Number, Street. City, State & ZIP Code

                                   Allegheny                                                       Location of principal assets, if different from principal
                                   County                                                          place of business

                                                                                                   Number, Street, City, State & ZIP Code


5.    Debtors website (URL)        metroburgkcom


6.    Type of debtor               C   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   N   Partnership (excluding LLP)
                                   C   Other. Specify:




Official Form 201                           Voluntary Petition for Non-indIviduals Filing for Bankruptcy                                              page 1
                    Case 20-20824                  Doc 1      Filed 03/03/20                  Entered 03/03/20 18:25:42                       Desc Main
 Debtor
                                                                 Document                     Page 2 of 7
            Metro Burgh Properties, L.P.                                                                         Case number (:tknown)
            Name


7.     Describe debtors business        A. Check one:
                                        C    Health Care Business (as defined in ii u.s.c.            §   101(27A))
                                        I SingleAsset Real Estate (as defined in 11 u.s.c.                §   101(519))
                                        o    Railroad (as defined in ii u.s.c.   §   101(44))
                                        C    Stockbroker (as defined mu U.S.C.        §   101(53A))
                                        C    commodity Broker (as defined in ii U.S.c.          §    101(6))
                                        C    Clearing Bank (as defined in 11 U.S.C.       §   781(3))
                                        o    None of the above

                                        B. Check all that apply
                                        C Tax-exempt entity (as described in 26 u.s.c. §501)
                                        C Investment company, including hedge fund or pooled investment vehicle (as defined                   in 15 u.s.c. §80a-3)
                                        C Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                        C. NAIcS (North American Industry Classification system) 4-digit code that best describes debtor.
                                            see htto:/fw.uscourts.qov/four-diqit-national-assobation-naics-codes.
                                                   531

8.    Under which chapter of the        Check one:
      Bankruptcy Code is the
      debtor filing?
                                        C    Cha p ter 7
                                        C    Chapter 9
                                        • Chapter 11. Check all that apply:
                                                              C   Debtor’s aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                  are less than 52,725625 (amount subject to adjustment on 4/01122 and every 3 years after that).
                                                              C   The debtor is a small business debtor as defined in 11 u.s.c. § 101(510). If the debtor is a small
                                                                  business debtor, attach the most recent balance sheet, statement of operations. cash-flow
                                                                  statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                  procedure in 11 u.s.c.         §   1116(1)(B).
                                                              C   A plan is being filed with this petition.
                                                              C   Acceptances of the plan were solicited prepetition ftom one or more classes of creditors, in
                                                                  accordance with 11 u.s.c. § 1126(b).
                                                              C   The debtor is required to file periodic reports (for example, 10K and 1OQ) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  attachment to Voluntary Petition for Non-Individuals Filing for 8ankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                              C   The debtor is a shell company as defined in the Securities Exchange Ad of 1934 Rule 1 2b-2.
                                        C   Chapter 12



9.    Were prior bankruptcy             • No
      cases filed by or against
      the debtor within the last 8      C   Yes.
      years?
      If more than 2 cases, attach a
      separate list.                               District                                     When                                 Case number
                                                   District                                     When                                 Case number

10.   Are any bankruptcy cases          I No
      pending or being filed by a
      business partner or an            0   Yes.
      affiliate of the debtor?
      List all cases. If more than 1,
      attach a separate list                       Debtor                                                                           Relationship
                                                   District                                     When                                Case number, if known




Official Form 201                              Voluntary Petition for Non-IndivIduals Filing for Bankruptcy                                                          page 2
                                                                                                                            ___________
                                                                                                                         ___________
                                                                                                                               ___________
                                                                                                                                        ___________
                                                                                                                                     ___________
                                                                                                                                             ___________
                                                                                                                                                    ___________
                                                                                                                                                  ___________
                                                                                                                                                          ___________
                                                                                                                                                               ___________
                                                                                                                                                               ___________
                                                                                                                                                                      _______
                                                                                                                                                                          ___
                                                                                                                                                                           __

                    Case 20-20824             Doc 1               Filed 03/03/20             Entered 03/03/20 18:25:42                            Desc Main
 Debtor
                                                                     Document                Page 3 of 7
           Metro Burgh Properties, L.P.                                                                           Case number   (tfkr,wn)
           Name



 11. Why is the case tiled in     Check all that apply:
     this district?
                                  •      Debtor has had its domicile, principal place of business! or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer pad of such 180 days than in any other district.
                                  C      A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.

 12. Does the debtor own or       • No
     have possession of any
     real property or personal    C   Yes.     Answer below for each property that needs immediate attention. Attach additional sheets if needed.
     property that needs
     immediate attention?                      Why does the property need immediate attention? (Check all that apply.)
                                               C        It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                        Miat is the hazard?
                                               C        It needs to be physically secured or protected from the weather.
                                               C         It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                        livestock, seasonal goods, meat. dairy. produce, or securities-related assets or other options).
                                               C        Other
                                               Where is the property?
                                                                                      Number, Street, City, State & ZIP Code
                                               Is the property insured?
                                               C        No
                                               C        Yes.    Insurance agency
                                                                Contact name
                                                                Phone


          Statistical and administrative Information
13. Debtor’s estimation of                  Check one:
    available funds
                                            • Funds will be available for distribution to unsecured creditors.
                                            C After any         administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of
    creditors
                                 •    149                                                C   1,000-5,000                                    C   25,001-50,000
                                 C so-                                                   C   5001-10.000                                    C   50.001-100.000
                                 C ioo-mg                                                C   10.001-25,000                                  C   More thanloo,000
                                 C 200-999

15. EstImated Assets             C $0- $50,000                                           C   $i,000,001  $10 million
                                                                                                          -                                 C   $500,000,001 $1 billion
                                                                                                                                                             -



                                 C $50,001 $100,000
                                                -
                                                                                         • $10,000,001- $50   million                       C   $1,000,000,001- $10 billion
                                 C 5100,001 $500,000-
                                                                                         C   $50,000,001 $100 million
                                                                                                              -
                                                                                                                                            C   510,000,000,001 $50 billion
                                                                                                                                                                 -



                                 C $500,001 $1 million
                                                    -
                                                                                         C   $100,000,001 $500 million
                                                                                                                  -
                                                                                                                                            C   More than $50 billion

16. EstImated liabilities        C $0- 550,000                                           • $1,000,001    $10 million
                                                                                                          -
                                                                                                                                            C   $500,000,001 -SI billion
                                 C $50,001- $100,000                                     C   $10,000,001 $50 million
                                                                                                              -
                                                                                                                                            C   $1,000,000,001- $10 billion
                                 C $100,001 $500,000-
                                                                                         C   $50,000,001 $100 million
                                                                                                              -
                                                                                                                                            C   $10,000,000,001 $50 billion
                                                                                                                                                                 -



                                 C $500,001 $1 million
                                                    -
                                                                                         C   $100,000,001 $500 million
                                                                                                                  -
                                                                                                                                            C   More than $50 billion




Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                              page 3
                    Case 20-20824               Doc 1        Filed 03/03/20             Entered 03/03/20 18:25:42                     Desc Main
 Debtor
                                                                Document                Page 4 of 7
            Metro Burgh Properties, L.P.                                                                Case number ft known)
           Nan a


            Request for Relief, Declaration, and Signatures

 WARNING     --   Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
                  imprisonmentforup to 20 years, orboth. 18 U.S.C. §5152,1341,1519, and 3571.

 17. Declaration and signature
     of authorized                    The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
     representative of debtor
                                      I have been authorized to file this petition on behalf of the debtor,

                                      I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                      I declare under penalty of perjury that the foregoing is true and correct.

                                      Executed on      March 3, 2020
                                                       MM / DD / YYYY


                                  X   Is! David Colaizzi                                                      David Colaini
                                      Signature of authorized representative of debtor                        Printed name

                                              Managing Member of Gen. Partner Metro
                                      Title   Burgh lnve5tments, LLC




18. Signature of attorney         x Is? RobertO Lam p1                                                         Dale March 3, 2020
                                      Signature of attorney for debtor                                              MM / DD / YYYY

                                      RobertO Lampl 19809
                                      Printed name

                                      RobertO Lampl Law Office
                                      Firm name

                                      Benedum Trees Building
                                      223 Fourth Avenue, 4th Floor
                                      Pittsburgh, PA 15222
                                      Number, Street, City, State & ZIP Code

                                      Contact phone     412392-0330                  Email address      rlampl©Iampllaw.com

                                      19809 PA
                                      Bar number and State




Official Form 201                             Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                           Case 20-20824                  Doc 1        Filed 03/03/20              Entered 03/03/20 18:25:42                                Desc Main
                                                                          Document                 Page 5 of 7
     Fill in this information to identify the case:
     Debtor name Metro Burgh Properties, LP.
     United States Bankruptcy Court for the: WESTERN
                                                            DISTRICT OF
                                                    PENNSYLVANIA                                                                                             Z    Check if this is an
     Case number (if known):
                                                                                                                                                                  amended filing



    Official Form 204
    Chapter              11   or Chapter            9   Cases:      List   of Creditors         Who       Have           the 20
    Are     Not          Insiders
                                                                                                                                      Largest Unsecured                           Claims     and
                                                                                                                                       12)15
   A list of creditors holding the 20 largest unsecured claims
                                                                must be filed in a Chapter 11 or chapter e case. Include claims
   debtor disputes. Do not include claims by any person                                                                           which the
                                                           or entity who is an insider, as defined in ii U.S.C.
   include claims by secured creditors, unless the unsecu                                                       § 101(31). Also, do not
                                                            red claim resulting from inadequate collateral value places
   among the holders of the 20 largest unsecured claims.                                                                  the creditor

    Name of creditor and      Name, telephone number! Nature of claim
    complete mailing address, and email address of                                             Indicate if claim       Amount of claim
                                                      (for exampie. ‘jade                       Is contingent,         if the Cairns futy unsecured, foli in oniy unsecured claim amoun
    including zip code        creditor contact                                                                                                                                            t, if
                                                      debts] bank bans,                        unliquidated, or        claim is padiairy secured, fit in total ciairn amount and deduction
                                                      professional services,                       disputed            value of collateral or setoff to calculate unsecured claim.          for
                                                      and government
                                                                                                                       Total cialm, If          fDeduction for value
    chase Bank
                                                      contracts)
                                                                                                                       partially secured              collateral or setoff    J
                                                                                                                                                                            Unsecured claim
                                                                    Trade Debt
    P.0, Box 1423                                                                                                                                                                    $30,346.00
    Charlotte, NC
    28201-1423
                                                                                                                   I                                                      I
      NO ADDIrIONAI. CREDItORS




Official form 204                                   Chapter 11 or Chapter 9 Cases. List of creditors ,o Have the
                                                                                                                 20 Largest unsecured claims                                        page 1
SoItware Copynghl   Id   996-2O19 Best Case. LLC ww bestcase corn
                                                .


                                                                                                                                                                     Best Case Bankruptcy
                                                                                                                    ______________________
                                                                                                                                                 __




                 Case 20-20824                    Doc 1             Filed 03/03/20    Entered 03/03/20 18:25:42      Desc Main
                                                                       Document       Page 6 of 7




                                                                    United States Bankruptcy Court
                                                                      Western District of Pennsylvania
    In re      Metro Burgh Properties, LP.                                                               Case No.
                                                                                     Debtor(s)           Chapter    11



                                                  VERIFICATION OF CREDITOR MATRIX


  I, the CEO/CTO of the partnership named as the debtor in (his case, hereby verify that the attached list of creditors
                                                                                                                        is true and correct
  to the best of my knowledge.




   Date:       March 3, 2020                                              IsI David Colaini
                                                                          David Colaizzi/CEQ1CTO
                                                                          Signer/Title




Software Copyright to) 1996.2019 Best Case, LLC www beatcaso corn
                                              -

                                                                                                                              Best Case Bankruptcy
Case 20-20824   Doc 1   Filed 03/03/20   Entered 03/03/20 18:25:42   Desc Main
                           Document      Page 7 of 7



                    Allegheny County Treasurer
                    Room 108 Courthouse
                    Pittsburgh, PA 15219

                   Chase Bank
                   P.O. Box 1423
                   Charlotte, NC 28201—1423

                   Citizens Bank
                   525 William Penn Place
                   Pittsburgh, PA 15219

                   City of Pittsburgh School 01st. Tax Off.
                   414 Grant Street
                   Pittsburgh, PA 15219

                   City of Pittsburgh Tax Office
                   Real Estate Division
                   414 Grant Street
                   Pittsburgh, PA 15219
